 Case 2:20-cv-20595-KM-ESK Document 7 Filed 01/04/21 Page 1 of 1 PageID: 93



                       UNITtrD STATtrS DISTRICT CC)TJRT
                      FOR TI.IE, DISTRICT OF N}]\\/ JERSEY

                       Pro se (Non Prisoner)
 Consent & Registration Form to Receive Documents Electronicallly

        PursuanttoFed. R. Civ. P.5(b), andFed. R. Civ. P.1l(d), Locral Civil Rule 5.2 and the
Couft's Electronic Case Filing Policies and Procedures, documents may be sen'ed throuLgh th,:
ccurt's transmission facilities by elcclronic rncans. Docurnents that arc not permitted tc, be
scrved elcctronically arc pleadings that are to be served with proccss unc'lcr Fcd.R.Civ.P. 4.

        I __         Richard M-Zelma                hereby cc)nsent to rcceive service o1'
documents and notice of electronic filings via the Court's electronic filing system to the extent
and in the manner authorized by the above rules and waiving the right to receive notice by linst
class mail pursuant to Fed.R.Civ.P. 5(b)(2)(D) and Fed.R.Civ.P. 77(d).

        Pursuant to Local Civil Rule 10. l, I will promptly notify thc C,curt if there is a changc in
my personal data, such as narre, address, and/or e-rnail address. I will promptly notify the t3ourt
to request cancellation of electronic service.

          Litigants who have consented to receive documents electronically will be scnt a Nartir:e
of Electronic Filing via e-mail. Upon receipt of the notice, they are permitted one "fr€e lool<"
at tl.re docurnent by clicking on the hyperlinked document nurnber. The one "fiee look" will
expire l5 days fiorn thc date the notice was sent. Afier thc "fice look" is used or expires, the:
document can only be accessed through PACER (Public Access to Court Electronic RecorCs ) It
is rccommended that litigants establish a PACI.TR account. fhis can be accomplished by'visiting
th: PACER web site at http://pacer.psc.uscourts.gov. PACER is an automated system that
allows an individual to view, print, and download documents fbr a f'ee.

                                                   -LO_IjUNE.
My   e-   mai I addres s   is   :   IC_PALAW@ OP                NEL
My case number is: _2;2q-qy.20j9j_


                                                                Signature of Litiga


                                                                940Blaleh,Ay
                                                                M   ailing Addrcss


                                                                N-orwoqd N e:lv-Ju        seyJ764&--
                                                                City. Statc. Zip Code


                                                                20-1-Z6Zt     1-53-
                                                                Te lephonc Nnurtrer   -
Datc:_)-uuary                   4,202
